                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        NO. 4:19-CV-53-FL

 PENN NATIONAL SECURITY                          )
 INSURANCE and PENNSYLVANIA                      )
 NATIONAL MUTUAL CASUALTY                        )
 INSURANCE COMPANY,                              )
                                                 )                       ORDER
                         Plaintiffs,             )
                                                 )
           v.                                    )
                                                 )
 EAST CAROLINA MASONRY, INC.,                    )
                                                 )
                         Defendant.              )



       This matter is before the court upon plaintiffs’ motion for default judgment (DE 15).

Defendant has not responded and the time for response has passed. In this posture, the issues

raised are ripe for ruling. For the following reasons, the motion is granted.

                                         BACKGROUND

       Plaintiffs commenced this action on April 9, 2019, for declaratory judgment and

adjudication concerning the rights, obligations and liabilities of the parties with respect to coverage

under policies of insurance issued by plaintiffs to defendant, designated CX9 0642354 and

UL90642354 (hereinafter, the “Policies”), with respect to claims against defendant in an action

captioned New Bern Riverfront Development, LLC v. Weaver Cooke Construction, LLC, et al.,

and Weaver Cooke Construction, LLC, et al. v. Skysail Owners Association, Inc., et al., Adversary

Proceeding No. 10-00023-8-JRL (Bankr. E.D.N.C.) (hereinafter the “Adversary Proceeding”).



                                                     1
On August 26, 2019, the clerk entered default upon defendant’s failure to answer. Plaintiffs filed

the instant motion on September 10, 2019, relying upon a memorandum in support.

                                   COURT’S DISCUSSION

A.     Standard of Review

       “A defendant, by his default, admits the plaintiff’s well pleaded allegations of fact, is

concluded on those facts by the judgment, and is barred from contesting on appeal the facts thus

established.” Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). “The

defendant is not held to admit conclusions of law,” and “a default judgment may be lawfully

entered only according to what is proper to be decreed upon the statements of the [complaint],

assumed to be true, and not as of course according to the prayer of the [complaint].” Id.

(quotations omitted).

B.     Analysis

       Upon the default of defendant, the well-pleaded allegations of fact in the complaint

establish the following:

       1)      In the Adversary Proceeding, Weaver Cooke Construction, LLC, asserts claims for

               negligence, contractual indemnity, and breach of contract against defendant.

       2)      The Policies provide insurance coverage to defendant to indemnify and defend only

               in accordance with the terms, conditions, and exclusions therein. (See Policy No.

               CX9 0642354 (DE 1-4 at 4); Policy No. UL90642354 (DE 1-5 at 7)).

       3)      The Policies contain terms, conditions, and exclusions which preclude coverage for

               the claims and damages sought against defendant in the Adversary Proceeding.




                                                2
       Based upon these established facts, plaintiffs have no obligation under the Policies to

defend or indemnify defendant for any costs it, or anyone on its behalf, incurs in defending the

Adversary Proceeding, and plaintiffs have no obligation under the Policies to indemnify defendant

for any damages arising out of the allegations contained in the Adversary Proceeding.

                                        CONCLUSION

       Based on the foregoing, plaintiffs’ motion for default judgment (DE 15) is GRANTED.

Pursuant to 28 U.S.C. § 2201 and Rules 55 and 57 of the Federal Rule of Civil Procedure, the court

hereby DECLARES, ADJUDGES, AND DECREES that plaintiffs have no obligation under the

Policies to defend or indemnify defendant for any costs it, or anyone on its behalf, incurs in

defending the Adversary Proceeding, and plaintiffs have no obligation under the Policies to

indemnify defendant for any damages arising out of the allegations contained in the Adversary

Proceeding, as herein defined.

       SO ORDERED, this the 7th day of October, 2019.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                3
